Case 2:85-cv-04544-DMG-AGR Document 755 Filed 04/08/20 Page 1 of 4 Page ID #:35240



 1   JOSEPH H. HUNT
 2   Assistant Attorney General
     Civil Division
 3   AUGUST E. FLENTJE
 4   Special Counsel
     WILLIAM C. PEACHEY
 5   Director, District Court Section
 6   Office of Immigration Litigation
     WILLIAM C. SILVIS
 7   Assistant Director, District Court Section
 8
     Office of Immigration Litigation
     SARAH B. FABIAN
 9   NICOLE N. MURLEY
10
     Senior Litigation Counsel
           Tel: (202) 532-4824
11         Fax: (202) 305-7000
12
           Email: Sarah.B.Fabian@usdoj.gov

13   Attorneys for Defendants
14
                       UNITED STATES DISTRICT COURT
15                FOR THE CENTRAL DISTRICT OF CALIFORNIA
16   JENNY LISETTE FLORES; et al.,           )   Case No. CV 85-4544
17                                           )
             Plaintiffs,                     )   DEFENDANTS’ SUPPLEMENTAL
18                                           )   EXHIBITS TO SUPPLEMENTAL
19                v.                         )   OPPOSITION, ECF No. 746
                                             )
20   WILLIAM P. BARR, Attorney               )
21   General of the United States; et al.,   )
                                             )
22           Defendants.                     )
23
                                             )
                                             )
24

25

26
Case 2:85-cv-04544-DMG-AGR Document 755 Filed 04/08/20 Page 2 of 4 Page ID #:35241



 1           On April 6, 2020, Defendants filed their Supplemental Response to Plaintiffs’
 2
     Request for a Temporary Restraining Order and Preliminary Injunction, ECF No.
 3

 4   746. Because of the continuously-evolving government response to the COVID-19

 5   pandemic, Defendants now hereby file two supplemental exhibits to that Response.
 6
     Attached hereto are:
 7

 8         • Exhibit 5: ICE Updated Guidance: COVID-19 Detained Docket Review,
             dated April 4, 2020
 9

10         • Exhibit 6: Supplemental Declaration of Christopher George, dated April 8,
             2020
11

12

13   ///
14
     ///
15
     ///
16

17

18

19

20

21

22

23

24

25

26

                                               1
Case 2:85-cv-04544-DMG-AGR Document 755 Filed 04/08/20 Page 3 of 4 Page ID #:35242



 1
     DATED:    April 8, 2020          Respectfully submitted,
 2

 3
                                      JOSEPH H. HUNT
                                      Assistant Attorney General
 4                                    Civil Division
 5
                                      AUGUST E. FLENTJE
                                      Special Counsel
 6                                    WILLIAM C. PEACHEY
 7
                                      Director, District Court Section
                                      Office of Immigration Litigation
 8                                    WILLIAM C. SILVIS
                                      Assistant Director, District Court Section
 9
                                      Office of Immigration Litigation
10
                                      /s/ Sarah B. Fabian
11
                                      SARAH B. FABIAN
12                                    NICOLE N. MURLEY
                                      Senior Litigation Counsel
13
                                      Office of Immigration Litigation
14                                    District Court Section
                                      P.O. Box 868, Ben Franklin Station
15
                                      Washington, D.C. 20044
16                                           Tel: (202) 532-4824
                                             Fax: (202) 305-7000
17
                                             Email: Sarah.B.Fabian@usdoj.gov
18
                                      Attorneys for Defendants
19

20

21

22

23

24

25

26

                                        2
Case 2:85-cv-04544-DMG-AGR Document 755 Filed 04/08/20 Page 4 of 4 Page ID #:35243



 1                             CERTIFICATE OF SERVICE
 2

 3
           I hereby certify that on April 8, 2020, I served the foregoing pleading on all

 4   counsel of record by means of the District Clerk’s CM/ECF electronic filing
 5
     system.
 6

 7

 8                                                /s/ Sarah B. Fabian
 9                                                SARAH B. FABIAN
                                                  U.S. Department of Justice
10                                                District Court Section
11                                                Office of Immigration Litigation

12                                                Attorney for Defendants
13

14

15

16

17

18

19

20

21

22

23

24

25

26
